Appeal by the defendant from a judgment of the County Court, Westchester County (Perone, J.), rendered February 25, 1999, convicting him of attempted assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), reckless endangerment in the first degree, reckless endangerment in the second degree, and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In response to the defendant’s Batson challenge (see, Batson v Kentucky, 476 US 79), the prosecutor responded with a race-neutral reason for exercising a peremptory challenge, thereby shifting the burden to the defendant to prove that the peremptory challenge was used in a racially-discriminatory manner (see, People v Allen, 86 NY2d 101, 109). The defendant failed to prove that the reason given by the prosecutor was pretextual and that the prosecutor acted in a racially-discriminatory man*240ner. Accordingly, the denial of his Batson challenge was proper (see, Batson v Kentucky, supra; People v Allen, supra; People v Wint, 237 AD2d 195).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.